PER CURIAM.
We review by conflict certiorari a decision by the District Court of Appeal, First District, affirming a decision of the trial court which held that the issuance of a tax deed to purchasers while the owner was in military service was premature and void. The factual background questions presented, and decision are clearly set forth in the decision of the District Court reported in Headley v. Moorman, 192 So.2d 30, and it would serve no useful purpose to repeat them here. The same question of law was present in Moorman v. Thomas, 192 So.2d 320, District Court of Appeal, First District, and with the same result. The latter case was reviewed by this court and quashed in the case of Thomas v. Moorman, 199 So.2d 719, opinion filed June 7, 1967. In the case sub judice we have issued the writ, heard argument, examined the record and briefs, and it is our view that this case is controlled by the decision of this court in Thomas v. Moorman, supra.
Accordingly, the decision here under review is quashed under the authority of Thomas v. Moorman, supra, decided June 7, 1967, and the cause remanded for further proceedings to be in accordance with that opinion.
It is so ordered.
O’CONNELL, C. J., and THOMAS, ROBERTS, DREW, THORNAL, CALDWELL and ERVIN, JJ., concur.